Citation Nr: 0421999	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chest pains 
(cardiovascular disease).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel



INTRODUCTION

The veteran has unverified active duty from August 1960 to 
April 1969 and from June 1971 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied service 
connection for chest pain, bilateral hearing loss, and a 
positive tuberculosis skin test (claimed as tuberculosis 
exposure).  In an October 2002 rating decision, the RO 
granted service connection for bilateral hearing loss.  In 
December 2002, the veteran perfected an appeal as to the 
issue of chest pains (cardiovascular disease), by filing a 
substantive appeal form with the RO.  Since service 
connection was granted for bilateral hearing loss and the 
substantive appeal did not address the issue of service 
connection for a positive tuberculosis skin test, the only 
issue before the Board at this time is service connection for 
chest pain (cardiovascular disease).  

In March 2003, the veteran appeared before the undersigned at 
a travel board hearing at the Montgomery RO.  The transcript 
of that hearing has been associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the claims folder, the Board finds that 
additional procedural and evidentiary development is 
warranted.  

First, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2003).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate claims.  VA must 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) 
which of that information and evidence VA will seek to 
obtain, and (3) which of it the claimant is expected to 
provide, and (4) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, VA has 
not asked the veteran to provide any evidence in his 
possession that pertains to the claim.  Accordingly, the RO 
must provide the requisite notice on remand.

The veteran has reported that the RO does not have copies of 
all of his service medical records, in particular those dated 
from 1961 to 1969.  Upon remand, the RO should attempt to 
obtain those records.  

Also, the Board has not been able to locate verification of 
the veteran's service dates in the claims folder.  On remand, 
the RO must verify the veteran's service dates.  

During the Board hearing, the veteran testified that he 
received treatment in February 2003 at the Huntsville 
Hospital.  On remand, the RO should ask the veteran to 
provide enough information for the RO to attempt to obtain 
those records.  

While the veteran submitted a copy of an April 2002 award of 
Social Security disability benefits, the RO did not attempt 
to obtain the records underlying that award.  Since those 
records may be relevant to the pending appeal, the RO must 
attempt to obtain them on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Furthermore, the veteran alleged at the March 2003 Board 
hearing that the VA examination he received was insufficient.  
The Board notes that the examination did not provide an 
opinion concerning the etiology of chest pain (cardiovascular 
disease) and any relation to service.  On remand, the 
examiner is asked to provide a diagnosis for all heart 
conditions found, an opinion on the etiology of all heart 
conditions found, and an opinion as to whether any of the 
heart conditions originated in service or are otherwise 
related to service.  

Finally, in April 2003, the Board received a statement from 
K. Smith, M.D.  Since the veteran did not waive Agency of 
Original Jurisdiction (AOJ) review of this evidence, the 
appeal must be remanded for initial consideration of the 
evidence by the AOJ.  If the claim is not granted after the 
development above is accomplished, a supplemental statement 
of the case, which addresses Dr. Smith's statement, must be 
issued.  

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  See 38 C.F.R. § 3.159(b).  
Additionally, review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  Attempt to secure all of the 
veteran's service medical records, 
particularly those for a period of 
service from 1960 to 1969, through 
official channels.

3.  Attempt to verify, through official 
channels, the veteran's periods of 
military service.

4.  Obtain the medical records underlying 
the April 2002 award of Social Security 
disability benefits and associate them 
with the claims folder.

5.  Ask the veteran to provide enough 
information, including any necessary 
release, to enable the attempt to obtain 
medical treatment records from Huntsville 
Hospital from February 2003 until the 
present.  

6.  Once the additional records have been 
obtained, the veteran should be afforded 
a VA cardiology examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should provide 
a diagnosis for any heart disability 
found and an opinion as to etiology.  The 
examiner should also state whether the 
chest pain, for which a claim has been 
filed, is a manifestation of any of the 
diagnosed heart conditions.  The examiner 
must also provide an opinion as to 
whether it is as likely as not that any 
diagnosed disability had its origin 
during active service or is otherwise 
related to active service.  The examiner 
must explain the rationale for any 
opinions provided.  

7.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case, which addresses the April 2003 
statement from K. Smith, M.D., and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





